Filed 8/17/21 In re D.C. CA4/1




                          NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                   DIVISION ONE

                                           STATE OF CALIFORNIA


In re D.C., et al., Persons Coming
Under the Juvenile Court Law.
                                                                 D078879
IMPERIAL COUNTY
DEPARTMENT OF SOCIAL
SERVICES,                                                      (Super. Ct. Nos. JJP03693;
                                                               JJP03694; JJP03695; JJP0000634;
         Plaintiff and Respondent,                             JJP0000635)

         v.

A.C.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of Imperial County, William
D. Lehman, Judge. Conditionally reversed and remanded with directions.
         Elizabeth A. Klippi, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Office of the County Counsel and Katherin Turner, for Plaintiff and
Respondent.
      A.C. (Mother) appeals from orders denying her petition under Welfare
and Institutions Code section 388 and terminating parental rights to her five
minor children (the children), pursuant to Welfare and Institutions Code
section 366.26. Counsel for Mother, the children, and the Imperial County
Department of Social Services (the Department, collectively the parties) have
conferred and agree that the Department’s investigation and noticing of
tribal entities under the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901
et seq.) was inadequate. The parties have filed a joint application and
stipulation seeking a limited reversal and remand with directions to the
Department and the juvenile court to ensure compliance with the ICWA. We
accept the stipulation and conditionally reverse the order terminating
parental rights.
                                 DISCUSSION
      Mother submitted an ICWA-020 form at the detention hearing in
January 2017 indicating that one or more of her family members may be a
member of the Cherokee tribe. At the hearing, Mother stated that her
maternal grandfather had Cherokee ancestry. The ICWA-030 notices for the
children served on the tribal entities identified the name of the maternal
grandfather but contained no other biographical information for the extended
maternal family members.
      Before reversing or vacating a judgment based upon a stipulation of the
parties, an appellate court must find “both of the following: [¶] (A) There is
no reasonable possibility that the interests of nonparties or the public will be
adversely affected by the reversal. [¶] (B) The reasons of the parties for
requesting reversal outweigh the erosion of public trust that may result from
the nullification of a judgment and the risk that the availability of stipulated




                                       2
reversal will reduce the incentive for pretrial settlement.” (Code Civ. Proc., §
128, subd. (a)(8).)
      The present case involves reversible error because the parties agree,
and we concur, that the Department failed to comply with the ICWA and
related California provisions. (In re Francisco W. (2006) 139 Cal.App.4th 695,
703 [“Notice to the tribe must include available information about the
maternal and paternal grandparents and great-grandparents, including
maiden, married and former names or aliases; birthdates; place of birth and
death; current and former addresses; tribal enrollment numbers; and other
identifying data”].) Because this case would be subject to reversal to permit
compliance with the ICWA and corresponding California statutes and rules
absent the parties’ stipulation, a stipulated remand advances the interests
identified by Code of Civil Procedure section 128, subdivision (a)(8). (See In
re Rashad H. (2000) 78 Cal.App.4th 376, 379-382.)
                                DISPOSITION
      The April 21, 2021 order terminating parental rights under Welfare
and Institutions Code section 366.26 is conditionally reversed and the matter
is remanded with directions for the juvenile court to order the Department to
make a proper inquiry into possible Indian ancestry in the children’s
maternal lineage to ensure compliance with the Indian Child Welfare Act (25
U.S.C. § 1901 et seq.) and related state statutes (Welf. & Inst. Code, § 224.1
et seq.). If, after further inquiry, the Department obtains information
showing a reason to know that the children are Indian children, the court
must provide notice in accordance with ICWA. If the court finds that the
children are Indian children, the court shall proceed in conformity with the
ICWA. If the court finds that the children are not Indian children, the order
terminating parental rights shall be reinstated. In all other respects, the



                                       3
April 21, 2021 order and findings therein are affirmed. The remittitur shall
issue forthwith.



                                                     O'ROURKE, Acting P. J.

WE CONCUR:



DATO, J.



GUERRERO, J.




                                      4